230 F.3d 300 (7th Cir. 2000)
United States of America, Plaintiff-Appellee,v.Craig A. Smith, Defendant-Appellant.
No. 99-4059
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 8, 2000Decided October 13, 2000

Appeal from the United States District Court for the Central District of Illinois, Rock Island Division.  No. 98-CR-40067--Joe B. McDade, Chief Judge.[Copyrighted Material Omitted][Copyrighted Material Omitted]
Before Flaum, Chief Judge, and Posner and Rovner,  Circuit Judges.
Flaum, Chief Judge.


1
Craig Smith appeals his  conviction for witness retaliation under 18  U.S.C. sec. 1513(b) following a jury trial. Smith  contends on appeal that: (1) the indictment  charging him is insufficient as a matter of law,  (2) the district court erred by excluding from  evidence the victim's misdemeanor convictions,  and (3) by substituting a juror outside of  Smith's presence, the court violated his right to  be present at all stages of the criminal  proceedings. For the reasons stated herein, we  affirm.

I.  BACKGROUND

2
On the evening of October 30, 1998, Craig Smith  accosted Timothy Heater inside the Wells Fargo  Lounge. What under different circumstance would  be considered a barroom assault, was in this  instance a violation of the Federal Witness  Retaliation Statute. To fully understand why this  altercation resulted in the bringing of federal  charges, a discussion of the history of the  participants and their relationship is necessary.


3
From 1994 through 1996, Craig Smith illegally  harvested fresh water mussels ("clams"). After  harvesting, Smith would sell these clams to the  Mississippi Valley Shell Company ("MVSC"), which  would then sell them to Japanese cultured pearl  businesses. In 1995, as a result of poaching  violations, Smith's Illinois clamming license was  revoked. Though he continued to harvest clams and  sell them on his own, Smith also enlisted the aid  of Timothy Heater. At the behest of Smith, Heater  purchased an Iowa license to harvest clams. On 13  occasions, Smith handed over his harvest to  Heater, who, acting as the "middleman," delivered  the clams to MVSC. In return, Heater received a  check in his name for the value of the harvest,  which he would then cash and deliver the proceeds  to Smith. For his part, Heater received  approximately 25 dollars per transaction.


4
On April 1, 1997, government agents executed a  search warrant of MVSC. While reviewing seized  records, the agents learned of Heater's  involvement in MVSC's operations. On April 2,  1998, Heater was served with a grand jury  subpoena issued by the United States District  Court for the Southern District of Iowa. After  reaching an agreement with federal agents, Heater  presented himself at the United States Attorney's  Office in Rock Island, Illinois. While at the  Office, Heater presented handwriting exemplars  and discussed his involvement in the illegal  clamming operation. Heater informed the agents of  how he "laundered" Smith's illegally harvested  clams, selling them to MVSC. Partially on the  basis of Heater's testimony, Smith was indicted  for interstate transportation of illegally taken  wildlife in violation of 16 U.S.C. sec. 3372  ("the Lacey Act"). On September 17, 1998, Smith  pled guilty to one count of the indictment. The  district court allowed Smith to remain free on  bond, pending sentencing. The district court also  admonished Smith to avoid contact with any  government witness.


5
On October 30, 1998, Heater arrived at the  Wells Fargo Lounge, located in Moline, Illinois.  Upon entering the establishment, Heater noticed  that Smith, accompanied by a group of friends,  was seated at a table. Heater proceeded to the  main bar where he ordered a drink. Smith, who  likewise noticed Heater's presence at the Lounge,  approached the bouncer Jesse Sappington. Smith  requested that, in order to avoid any potential  incident, Sappington ask Heater to leave the  premises. Sappington approached Heater, and after  some negotiation, Heater agreed to vacate the  Lounge. While exiting, Smith approached Heater  from behind, verbally threatened his life, and  pushed him against a wall. As a result of the  altercation, Heater's head was lacerated, and the  police were summoned.


6
On December 18, 1998, Smith was charged with  one count of witness retaliation in violation of  18 U.S.C. sec. 1513(b). The trial began on  February 22, 1999. On the second day of trial,  the court conducted a conference in chambers with  both government and defense counsels present. The  court had learned that a juror was unable to  travel to the court due to inclement weather. In  conference, the court stated that it wished to  proceed with an alternate juror, but gave both  sides the opportunity to state their positions.  Smith's counsel stated that he had talked to  Smith who liked the juror a lot, and wished that  the trial be resumed only when that juror could  be present. Nonetheless, the court decided to  replace the missing juror with an alternate  juror. That day the jury returned a verdict of  guilty on the charge of witness retaliation.1  On November 18, 1999, Smith was sentenced to a  term of imprisonment of 93 months, 85 months of  which to run concurrent with the illegal  harvesting sentence.


7
Smith now appeals his conviction on three  grounds. First, Smith argues that his indictment  is insufficient as a matter of law. Second, he  claims that the district court erred in failing  to allow him to introduce evidence of Heater's  misdemeanor convictions for domestic battery and  theft. Finally, Smith asserts that the district  court's in-chambers decision to substitute an  alternate juror for a tardy one violated his  constitutional right to be present at all phases  of the criminal proceedings.

II. DISCUSSION
A.  Sufficiency of the Indictment

8
Defendant's first argument on appeal is that  the indictment in this case is legally  insufficient to charge the offense of witness  retaliation. We review challenges to the  sufficiency of an indictment de novo. See United  States v. Torres, 191 F.3d 799, 805 (7th Cir.  1999), cert. denied, 120 S.Ct. 1218 (2000). To be  sufficient, an indictment must fulfill three  distinct functions. First, the indictment must  state all of the elements of the crime charged;  second, it must adequately apprise the defendant  of the nature of the charges so that he may  prepare a defense; and third, it must allow the  defendant to plead the judgment as a bar to any  future prosecutions for the same offense. See  Fed.R.Crim.P. 7(c)(1); Torres, 191 F.3d at 805.  Indictments are reviewed on a practical basis and  in their entirety, rather than "in a  hypertechnical manner." United States v. McNeese,  901 F.2d 585, 602 (7th Cir. 1990).


9
In setting forth the offense, it is generally  acceptable for the indictment to "track" the  words of the statute itself, so long as those  words expressly set forth all the elements  necessary to constitute the offense intended to  be punished. United States v. Hinkle, 637 F.2d  1154, 1157 (7th Cir. 1981). However, an  indictment that tracks the statutory language can  nonetheless be considered deficient if it does  not provide enough factual particulars to  "sufficiently apprise the defendant of what he  must be prepared to meet." Russell v. United  States, 369 U.S. 749, 763 (1962). In order for an  indictment to satisfy this second hurdle, we  require, at a minimum, that it provide some means  of pinning down the specific conduct at issue.  United States v. Josten, 704 F.Supp. 841, 844  (N.D. Ill. 1989). Yet in this inquiry, the  presence or absence of any particular fact need  not be dispositive of the issue.


10
Applying the standards set forth above, we  believe the indictment in the instant case is  sufficient. The indictment of the defendant  charged that


11
On or about October 30, 1998, at Moline, in Rock  Island County, in the Central District of  Illinois, the defendant, CRAIG ALLEN SMITH, did  knowingly engage in conduct and thereby cause  bodily injury to another person, and did threaten  to do so, all with intent to retaliate against  that person for documents and objects produced by  that person, who was a witness in an official  proceeding, that is, a session of the Federal  Grand Jury for the Southern District of Iowa, and  for information relating to the commission of  Federal offenses given by that person to law  enforcement officers, namely violations of the  Lacey Act, Title 16, United States Code, Section  3372. All in violation of Title 18, United States  Code, Section 1513(b).


12
Smith does not contend that the indictment in  question fails to state the elements of witness  retaliation. As defendant notes, this indictment  largely mirrors the language of 18 U.S.C. sec.  1513(b), the witness retaliation statute.2 By  framing the charge against Smith in the language  of the statute, this indictment fulfills that  first function of identifying the essential  elements necessary to sustain a conviction. Smith  contends however, that in doing so, this  indictment is devoid of any specific allegations  as to the conduct engaged in, the bodily injury  suffered, the victim's name or identity, the  nature of the alleged threat, and the precise  location of the offense. Thus, he urges, it fails  to give him notice of what specifically he must  be prepared to meet at trial.


13
Smith is correct in his assertion that the  indictment at issue does not detail every factual  nugget necessary for conviction. However, we do  not believe that it is necessary for an  indictment to allege in detail the factual proof  that will be relied on to support the charges. We  consistently have held that the minimum level of  detail that is required for an indictment is that  it be sufficiently detailed so that it adequately  apprises the defendant of the charges, thereby  enabling him to prepare his defense. See Hinkle,  637 F.2d at 1157; see also United States v.  Williams, 679 F.2d 504, 508 (5th Cir. 1982).


14
Turning to the indictment, we believe that it  contains sufficient particulars to put the  defendant on notice of the nature of the witness  retaliation charge. Reading the indictment, the  defendant would have known that he was being  charged with witness retaliation for injuring, on  October 30, in Moline, Illinois, an individual  who gave testimony against him to the Grand Jury  for the Southern District of Iowa, relating to  the defendant's violations of the Lacey Act.  Though we note that the inclusion of the victim's  name would have made this matter beyond any  dispute, we believe that objectively, this  indictment sufficiently narrowed the category of  behavior to the incident with Timothy Heater at  the Wells Fargo Lounge.


15
Perhaps the best indication that the indictment  contained sufficient particulars to adequately  inform Smith of the nature of the charge against  him is that he does not suggest that he suffered  any prejudice as a result of factual deficiencies  in the indictment. As the district court noted,  from the day the indictment was issued through  the conclusion of the trial, Smith knew that  Heater was the victim referred to in the  indictment. In situations where an indictment has  neglected to supply a name of the other party  involved in the incident, we have held that such  failure, especially when no prejudice is alleged,  is insufficient to require a reversal of a  conviction. Collins v. Markley, 346 F.2d 230, 232  (7th Cir. 1965). Thus we conclude that the  district court was correct in determining the  indictment at issue to be sufficient.3


16
B.  Exclusion of Victim's Misdemeanor Convictions


17
Smith's second argument on appeal is that the  district court erred in barring him from  introducing evidence of Timothy Heater's prior  misdemeanor convictions for domestic battery and  theft. Specifically, Smith asserts that the  domestic battery convictions were a proper source  of cross examination under Fed.R.Evid. 404(a)(2)  and 405(b), and the introduction of the theft  convictions was a proper method of impeachment  under Fed.R.Evid. 608(b). We note at the outset  that the appellant carries a heavy burden in  challenging a trial court's evidentiary rulings  on appeal, as a reviewing court gives these  special deference. United States v. Palmquist,  111 F.3d 1332, 1339 (7th Cir. 1997). We review  rulings on the admissibility of evidence for  abuse of discretion. United States v. Curry, 79  F.3d 1489, 1494 (7th Cir. 1996); see also Roy v.  Austin Co., 194 F.3d 840, 843 (7th Cir. 1999). In  doing so, disturbing a judgment of the district  court on evidentiary grounds is necessary only if  an erroneous ruling has a substantial influence  over the jury. Palmquist, 111 F.3d at 1339. "[A]  trial court's erroneous rulings may be deemed  harmless if the record indicates that the trial  court would have rendered the same judgment  regardless of the error." Barber v. Ruth, 7 F.3d  636, 641 (7th Cir. 1993).


18
Federal Rule of Evidence 404(a) establishes the  general proposition that evidence of a person's  character or a trait of a character is not  admissible for the purpose of proving action in  conformity therewith on a particular occasion.  Subsection (a)(2) of Rule 404 is an exception to  the general proposition, permitting defendants to  offer evidence of their victim's character. Yet,  even if character evidence is admissible under  Rule 404(a)(2), the form of that evidence is  limited by Rule 405. Under Rule 405(a), when  character evidence regarding an individual is  admissible, proof may be made in the form of  opinion or reputation testimony. Under Rule  405(b), in the limited instance when the  character of a person is an essential element of  a charge, claim or defense, proof may also be  made by specific instances of that person's  conduct. Thus Rules 404(a) and its subsections,  along with Rule 405, establish a two part test.  First, under Rule 404 we ask whether the evidence  at issue is relevant, and should thus be  admitted. If relevancy favors admission of the  evidence, we then turn to Rule 405, which guides  trial courts in determining whether the evidence  should be limited to reputation and opinion  testimony, or in the rarer instance, may also  include specific acts of conduct. See Palmquist,  111 F.3d at 1341; see also Hogan v. Hanks, 97  F.3d 189, 191 (7th Cir. 1996).


19
Turning to the first prong of the test,  relevancy, the district court determined that  evidence of Timothy Heater's character was  relevant for the purpose of establishing whether  Heater was the first aggressor. This decision on  relevancy is in line with our opinion in United  States v. Greschner, which held that evidence of  the violent character of the victim is  specifically the type of material that falls  within the exception of 404(a)(2). 647 F.2d 740,  742 (7th Cir. 1981). Though Greschner stands for  the proposition that the failure of the district  court to admit relevant character evidence of a  victim may warrant reversal, that proposition of  law is inapplicable in the instant case. Here,  since the district court ruled the evidence  admissible, we move to the second prong of the  test, and determine whether evidence of Heater's  violent character can be admitted by means of  specific acts of conduct, or is limited to  reputation and opinion testimony.


20
As Rule 405(b) indicates, "[i]n cases in which  character or a trait of character of a person is  an essential element of a charge, claim, or  defense, proof may also be made of specific  instances of that person's conduct." Thus,  whether Heater's prior misdemeanor battery  convictions should ultimately have been admitted,  depends on whether a violent character is an  essential element of a self-defense claim. The  district court determined that a violent  character is not an essential element of a claim  for self-defense, and thus propensity evidence  should be limited to reputation and opinion  evidence.4 In making that determination, the  court relied upon the Ninth Circuit opinion of  United States v. Keiser, 57 F.3d 847 (9th Cir.  1995). In Keiser, the court noted that, even in  the presence of proof of the violent character of  the victim, the jury could still determine that  the defendant's use of force was not justified by  self-defense. Id. at 857. Of course, the opposite  is true as well; "a defendant could, for example,  successfully assert a claim of self-defense  against an avowed pacifist, so long as the jury  agrees that the defendant reasonably believed  unlawful force was about to be used against him."  Id.


21
This circuit has also addressed whether a  victim's character should be considered an  essential element of a self-defense claim. In  Palmquist, we suggested that character evidence  usually does not go to an essential element of a  self-defense claim, but is rather purely  supporting circumstantial evidence. 111 F.3d at  1341. The appropriateness of an act of self-  defense is judged by the objective reasonableness  of the act under the circumstances at the time  which it was committed. Palmquist, 111 F.3d at  1341. Thus, specific acts of conduct of the  victim, if unknown to the individual claiming  self-defense, are necessarily circumstantial in  nature. Id. It is only when the specific  instances of conduct are known to the one  claiming self-defense, and thus could have  factored into the decisionmaking process that  resulted in the act, that such instances should  be admissible as essential elements of the claim.  Id.


22
Applying the Palmquist analysis, we agree with  the district court that Heater's prior  misdemeanor convictions for battery were not an  essential element of Smith's self-defense  claim.5 At the instant that Smith injured  Heater, Smith was unaware of those convictions.  That Heater may have had a violent character was  admissible for helping resolve the dispute as to  who attacked whom. However, character was in no  way an essential element of the actual self-  defense claim. The advisory committee notes  acknowledge that, "[o]f the three methods of  proving character provided by the rule, evidence  of specific instances of conduct is the most  convincing. At the same time it possesses the  greatest capacity to arouse prejudice, to  confuse, to surprise, and to consume time."  Fed.R.Evid. 405 advisory committee's note. Given  that the convictions would be circumstantial  evidence, and given the power that specific  instances of conduct may have, especially when  the conduct is domestic battery, we feel the  district court correctly precluded the  introduction of these convictions.6


23
In addition to the battery convictions, Smith  also argues that Heater's theft convictions  should have been admissible for impeachment  purposes, subject to Federal Rule of Evidence  608(b).7 However, as Smith's attorney noted at  oral arguments, this ground for admission was not  presented to the district court. "[A]rguments not  presented to the trial court during suppression  hearings are waived on appeal and may be reviewed  only for plain error." United States v. Jackson,  189 F.3d 502, 508 (7th Cir. 1999). Under the  plain error standard of review, courts are  allowed only to correct particularly egregious  errors for the purposes of preventing  miscarriages of justice. United States v.  Franklin, 197 F.3d 266, 270 (7th Cir. 1999).


24
We believe that no plain error occurred in this  instance. Specifically, we fail to find any  miscarriage of justice when a defendant is  precluded from introducing evidence that he had,  as part of a deal with the prosecution, agreed  not to introduce. In this instance, both Smith  and Heater had misdemeanor theft convictions. The  government had come to an agreement with Smith's  counsel that neither side would offer the  respective convictions as impeachment evidence.  As such, Smith cannot claim any prejudice in the  court's decision to exclude such evidence.


25
We end where we began, with the highly  deferential standard accorded to evidentiary  decisions of the district court. In this instance  the appellant has not demonstrated sufficient  error to overcome this heavy burden. As such, we  find no reversible error in the district court's  decisions to exclude Heater's prior convictions  for misdemeanor battery and misdemeanor theft.

C.  Dismissal of Juror

26
Smith's final challenge to his conviction is  that the district court committed reversible  error when it conducted an in-chambers conference  concerning the substitution of a juror without  Smith being present. Since neither Smith nor his  attorney objected to Smith's absence from the in-  chambers conference at any time prior to this  appeal, we review for plain error. Fed.R.Crim.P.  52(b); United States v. McCoy, 8 F.3d 495, 496  (7th Cir. 1993). Under that standard, we will  reverse only if doing so is necessary to prevent  a miscarriage of justice. United States v.  Quintanilla, 2 F.3d 1469, 1476 (7th Cir. 1993).


27
A criminal defendant's right to be present at  every stage of a criminal trial is rooted, to a  large extent, in the Confrontation Clause of the  Sixth Amendment, Illinois v. Allen, 397 U.S. 337,  338 (1970), and is protected to some extent by  the Due Process Clause of the Fifth and  Fourteenth Amendments, see Snyder v.  Massachusetts, 291 U.S. 97, 105-106 (1934) (Under  due process, a criminal defendant has the right  to be present "whenever his presence has a  relation, reasonably substantial, to the fullness  of his opportunity to defend against the  charge."). This right has also been codified in  the Federal Rules of Criminal Procedure. The  codified right expressed in Fed. R.Crim.P. 43(a)  is broader than the constitutional right, and  includes the right of the criminal defendant to  be present during all stages of his or her trial.  See United States v. Shukitis, 877 F.2d 1322,  1329 (7th Cir. 1989).8


28
In the instant case, the court conducted an in-  chambers conference immediately before  commencement of the second day of trial. The  district court had learned that one of the jurors  was reluctant to travel to the courthouse that  day due to inclement weather. The court brought  counsel together to invite them to state their  positions on the matter. Counsel for the  defendant stated, "I talked to my client, Mr.  Smith, and he likes this juror a lot, and he  would like the trial to be resumed but only with  that juror present. That's his wish." Despite  defense counsel's request, the court ultimately  substituted an alternate juror for the absent  juror.


29
Given these facts, we believe that no  constitutional or other violation occurred with  the court's decision to substitute for the absent  juror. First, no Sixth Amendment right has been  implicated here, as no witness or evidence  against the defendant was presented during the  in-chambers conference. See McCoy, 8 F.3d at 496.  Second, there has been no due process violation.  As it has been noted, "[t]he presence of the  defendant is a condition of due process to the  extent that a fair and just hearing would be  thwarted by his absence, and to that extent  only." United States v. Gagnon, 470 U.S. 522,  526, (1985) (Stevens, J., concurring). As in  Gagnon, the defendant here "could have done  nothing had [he] been at the conference, nor  would [he] have gained anything." Id. at 527.  Similarly, we have held that a defendant's due  process rights are not implicated when he is  excluded from an in-camera conference, when that  absence did not affect the court's ability to  decide the issue or otherwise diminish the  defendant's ability to defend against the  charges, and when the defendant's interests were  adequately protected by his counsel at the  conference. Shukitis, 877 F.2d at 1330. As in  Gagnon, McCoy, and Shukitis, Smith's absence from  the conference did not detract from his defense  or in any way affect the fundamental fairness of  the trial. The record shows that counsel  adequately expressed Smith's viewpoint in  chambers, and does not suggest that the decision  would have been any different had Smith been  present. As such, Smith had no due process right  to attend.


30
Finally, we note that Smith has waived any  possible right under Rule 43. "If a defendant is  entitled under Rule 43 to attend certain 'stages  of trial' which do not take place in open court,  the defendant or his counsel must assert that  right at the time; they may not claim it for the  first time on appeal from the sentence entered on  a jury's verdict of 'guilty.'" Gagnon, 470 U.S.  at 529. Here, neither Smith nor his counsel ever  requested that the defendant be present, nor  objected to Smith's absence from the in-chambers  conference. Furthermore, our review of the record  reveals no post-trial motion bringing this to the  attention of the district court. This issue is  being raised on appeal for the first time and  therefore has been waived. Thus, we conclude no  reversible error occurred in the court's  conducting the conference without Smith's  presence.

III.  CONCLUSION

31
For the foregoing reasons, the district court's  decision is


32
Affirmed.



Notes:


1
 Smith was also charged with witness tampering.  However, because he was found not guilty of that  crime, the circumstances surrounding that charge  are irrelevant to this appeal.


2
 The witness retaliation statute, 18 U.S.C. sec.  1513(b), provides in relevant part that
Whoever knowingly engages in any conduct and  thereby causes bodily injury to another person or  damages the tangible property of another person,  or threatens to do so, with intent to retaliate  against any person for
(1)  the attendance of a witness or party at an  official proceeding, or any testimony given or  any record, document, or other object produced by  a witness in an official proceeding; or
(2) any information relating to the commission  or possible commission of a Federal offense. . .
Shall be fined under this title or imprisoned not  more than ten years, or both.


3
 As further support for upholding the validity of  the indictment in question, we note that, under  ordinary circumstances, tardily challenged  indictments should be construed liberally in  favor of validity. United States v. Watkins, 709  F.2d 475, 478 (7th Cir. 1983). According to  Federal Rule of Criminal Procedure 12(b)(2) a  defendant must raise any objection to the  indictment prior to trial, and a failure to do so  means the indictment must be upheld unless it is  so defective that it does not, by any reasonable  construction, charge any offense for which the  defendant is convicted. Lemons v. O'Sullivan, 54  F.3d 357, 363 (7th Cir. 1995). Though the verdict  in this case was rendered on February 23, 1999,  it was not until August 3, 1999 that the  defendant filed a motion challenging the  sufficiency of the indictment. As our examination  above indicates, this indictment cannot be  considered "so defective" such that it does not  charge the offense of witness retaliation. Thus,  it is considered valid.


4
 The district court did in fact allow the jury to  hear indirect evidence of Heater's character.  Troy Hund, a long-time acquaintance of Heater's,  testified as to Heater's reputation in the  community for aggressiveness, and violent  character.


5
 While we agree with the district court's  conclusion that Heater's prior misdemeanor  conviction for battery was not an essential  element of Smith's self-defense claim, we choose  not to adopt the rationale of Keiser. We feel  that the determination of whether a victim's  character is an essential element of a self-  defense claim depends on whether that character  factored into the decision to act in self-  defense. Though Keiser is correct that a victim's  aggressive character is not ultimately  dispositive on the issue of whether the victim  was the first aggressor in a particular instance,  self-defense analysis examines more the beliefs  of the defendant rather than his or her actions.


6
 Even assuming arguendo that a victim's violent  character is an essential element to a  defendant's self-defense claim, we feel the  result in this instance would not be different.  This is not a situation where character evidence  was not admitted at all. Rather, all that was  excluded were specific instances of conduct.  Given that the misdemeanor battery convictions  would be considered cumulative, and given the  deferential abuse of discretion standard, we feel  reversal would not be warranted. See Palmquist,  111 F.3d at 1342; see also United States v.  Waloke, 962 F.2d 824, 830 (8th Cir. 1992) (Court  did not abuse its discretion in excluding  evidence of witness' specific instances of  violence when it permitted evidence concerning  that witness' general reputation for violence  after drinking.).


7
 Rule 608(b) provides in relevant part that
Specific instances of the conduct of the witness,  for the purpose of attacking or supporting the  witness' credibility, other than conviction of  crime as provided in rule 609, may not be proved  by extrinsic evidence. They may, however, in the  discretion of the court, if probative of  truthfulness or untruthfulness, be inquired into  on cross examination of the witness (1)  concerning the witness' character for  truthfulness or untruthfulness, or (2) concerning  the character for truthfulness or untruthfulness  of another witness as to which character the  witness being cross examined has testified.


8
 Rule 43(a) provides that
The defendant shall be present at the  arraignment, at the time of the plea, at every  stage of the trial including the impaneling of  the jury and the return of the verdict, and the  imposition of sentence, except as otherwise  provided by this rule.